Order, Supreme Court, Bronx County (Martin Marcus, J.), entered June 17, 2005, which granted defendant’s motion to suppress physical evidence, unanimously reversed, on the law, the motion denied and the indictment reinstated.
The radio communication from the testifying officer, who possessed probable cause to stop the person “on the bike running,” and the defendant’s apprehension by two fellow officers “literally” seconds later was sufficient to establish probable cause for the arrest (see People v Rosario, 78 NY2d 583, 588 [1991], cert denied 502 US 1109 [1992]; see also People v Gonzalez, 91 NY2d 909, 910 [1998]; People v Destine, 216 AD2d 127 [1995], lv denied 87 NY2d 900 [1995]). The officer’s testimony, along with the reasonable inferences to be drawn therefrom, met the People’s burden of establishing the content of the description. Concur— Buckley, P.J, Andrias, Marlow, Nardelli and Catterson, JJ.